500 F.2d 1221
182 U.S.P.Q. 577
MEREDITH CORPORATION, an Iowa corporation, Plaintiff-Appellant,v.HARPER & ROW, PUBLISHERS, INC., et al.,Defendants-Appellees, Brian Sutton-Smith, anIndividual, and Prentice-Hall, Inc., aDelaware corporation,AdditionalDefendantsonCounterclaim-Appellants.
No. 1228, Docket 74-1726.
United States Court of Appeals, Second Circuit.
Argued June 26, 1974.Decided July 8, 1974.

Marshall C. Berger, New York, City (Hahn, Hessen, Margolis & Ryan, New York City, Molinare, Allegretti, Newitt & Witcoff, Chicago, Ill., William J. Daly, Jr., New York City, George B. Newitt, George P. McAndrews, Chicago, Ill., Wayne Carson, New York City, on the brief), for plaintiff-appellant and additional defendants-appellants.
John C. Lankenau, New York City (Lankenau, Kovner, Bickford & Beer, Victor A. Kovner, Edward A. Miller, Nathaniel J. Bickford, New York City, on the brief), for defendants-appellees.
Before MOORE and FEINBERG, Circuit Judges, and PALMIERI,1 district judge.
PER CURIAM:


1
The appellants assert error in the grant of a preliminary injunction.


2
This is essentially a dispute between the publishers of competing textbooks in the child development field.  The defendants-appellees, seeking redress as copyright holders, convinced Judge Owen upon a persuasive factual record that they would probably succeed on the merits, that the appellants had plagiarized their textbook, and that there was need for immediate relief.  There was a sufficient basis for the findings and conclusions of the District Court and since they are not clearly erroneous, Fed.R.Civ.P. 52(a), we affirm.



1
 Of the United States District Court for the Southern District of New York, sitting by designation